DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group III in the reply filed on 8/8/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Applicant’s response: “Applicant asserts that the Groups share the same or corresponding technical feature, which is the microfluidic logic controller (300), therefore the Groups have unity of invention” is not considered a proper rebuttal to the previous office action. The argument does not address any of the examiner’s position on the election requirement in a specific way. This is not found persuasive.
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The examiner notes to applicant that the reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. However, the specifics of the description or the drawings are not read into the claims. The use of reference characters is to be considered as having no effect on the scope of the claims. 
The examiner notes that claims 39, 40, 42 and 43 are directed to a “system”, which does not clearly set forth the statutory category, i.e. an apparatus, a process, a composition, a product, or a manufacture, to which the invention belongs to. It has been determined that the claims are directed to an apparatus and the appropriate principles for interpreting claims for that particular category of invention have been applied.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39, 40, 42 and 43 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  
The disclosure does not enable one of ordinary skill in the art to practice the invention without the number “N” being designated as numbers that make physical sense (i.e.: integers, more specifically, even numbers larger than 4), which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Claims 39, 40, 42 and 43 simply recite that there are “an N number” of certain claimed structural elements. A number includes zeros and negative numbers. If the N is zero, the claim does not make any sense. If the number is any of the negative numbers, the claim does not make any sense in accord with physical science. The specification certainly does not support such theoretical/mathematical concept. 
The examiner further notes that unless the number N is an integer, which is an even number larger than 4, for instance: the recitation “droplet dispensers (110) arranged in an array of rows (102) and columns (104),” is not possible. How can any integer less than 4 allows a recited structural arrangement, i.e. an array of rows (102) and columns, let alone, a microfluidic logic controller (300) comprising: i. a plurality of row-select lines (314), wherein for each row (102) of the array, one row-select line (314) is operatively coupled to the droplet dispensers (110) disposed on said row (102); ii. a plurality of column-select lines (324), wherein for each column (104) of the array, one column-select line (324) is operatively coupled to the droplet dispensers (110) disposed on said column (104) and the entire content of claim 40? Claims 42 and 43 certain does not cure these deficiencies.
The claims do not make sense and are defective. The scope of the claims is not ascertainable. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39, 40, 42 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 39, 40, 42 and 43 are unclear. 
The claims simply recite that there are “an N number” of certain claimed structural elements. A number includes zeros and negative numbers. If the N is zero, the claim does not make any sense. If the number is any of the negative numbers, the claim does not make any sense in accord with physical science. The specification certainly does not support such theoretical/mathematical concept. 
The examiner further notes that unless the number N is an integer, which is an even number larger than 4, for instance: the recitation “droplet dispensers (110) arranged in an array of rows (102) and columns (104),” is not possible. How can any integer less than 4 allows a recited structural arrangement, i.e. an array of rows (102) and columns, let alone, a microfluidic logic controller (300) comprising: i. a plurality of row-select lines (314), wherein for each row (102) of the array, one row-select line (314) is operatively coupled to the droplet dispensers (110) disposed on said row (102); ii. a plurality of column-select lines (324), wherein for each column (104) of the array, one column-select line (324) is operatively coupled to the droplet dispensers (110) disposed on said column (104) and the entire content of claim 40? Claims 42 and 43 certain does not cure these deficiencies.
The claims do not make sense and are defective. The scope of the claims is not ascertainable. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 39, 40, 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Unger (US 20080277005).
As best understood, regarding claims 39, 40, 42 and 43, Unger discloses a microfluidic logic controller for individually controlling a plurality of valves ([0291]-[0295]). The microfluidic systems comprise an integrated system comprising an array of reservoirs, fluidic logic for selecting flow from a particular reservoir, an array of channels, and fluidic logic for determining into which channels the selected reagent flows. The systems are connected to a multiplexed channel flow controller (FIGS.26Ato 31D) which is in turn connected to a switchable flow array (FIG.31); said controller comprising a plurality of row select lines and a plurality of column-select lines, wherein the row-select lines and the column-select lines ([0335]). Electrodes are individually addressable through conducting row and column lines. 
As best understood from the current claims, the current invention is merely a duplicated or multiplicated systems made of the system disclosed by Unger. 
However, it would have been obvious to one having ordinary skill in the art at the time of the invention to simply add another essentially same system to the existing system for raising the synthesis power of the system disclosed by the prior art (without any compromise in the operability of the original system), since duplication of essential working parts of a device involves routine skill in the art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071. The examiner can normally be reached Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHOGO . SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        9/28/2022